              Case 1:08-cv-01349-JDB Document 300 Filed 03/23/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLUMBIA


 Winfred Wairimu Wamai, et al.,

                   Plaintiffs,

 v.                                                   Civil Action No. 1:08-cv-01349-JDB

 Republic of Sudan, et al.,

                   Defendants.


UNOPPOSED MOTION FOR ENTRY OF PROTECTIVE AGREEMENT AND ORDER

         Wells Fargo Bank, N.A. (“Wells Fargo”), a non-party respondent to a subpoena issued by

plaintiffs in the above-captioned matter under Rule 45 of the Federal Rules of Civil Procedure,

hereby moves for entry of a protective order authorizing the disclosure of certain information

responsive to that subpoena. The undersigned counsel has conferred with counsel for Plaintiffs,

who stated that Plaintiffs consent to the relief requested in this motion.

         As part of their discovery efforts, Plaintiffs have served a subpoena dated Decembe 28,

2020 (the “Subpoena”) on Wells Fargo seeking documents and information regarding transactions

and assets related to certain organizations and individuals identified in the Subpoena. The

documents and information sought may contain customer financial information or other

confidential information. Accordingly, Plaintiffs and Wells Fargo have executed and jointly agree

to the entry of the Protective Agreement and Order filed herewith as Exhibit A (the “Agreement”).

         For these reasons, Wells Fargo respectfully requests that this Court grant this Motion and

that this Court enter the Agreement as an order of this Court.




740451634.2
              Case 1:08-cv-01349-JDB Document 300 Filed 03/23/21 Page 2 of 3




Dated: March 23, 2021                           Respectfully submitted,


                                                By: /s/ Alex C. Lakatos

                                                Alex C.Lakatos
                                                Mayer Brown LLP
                                                1999 K Street NW
                                                Washington, DC 20006
                                                Telephone: 202.263.3312
                                                Email: alakatos@mayerbrown.com
                                                Counsel for Wells Fargo Bank, N.A.




740451634.2                                 2
              Case 1:08-cv-01349-JDB Document 300 Filed 03/23/21 Page 3 of 3




                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on March 23, 2021, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
is being furnished this day by transmission of Notices of Electronic Filing generated by CM/ECF
to those counsel or parties who are registered to receive Notices of Electronic Filing in this case.


                                                     /s/ Alex C. Lakatos
                                                     Alex C. Lakatos




740451634.2                                      3
